 

Exhibit 10.26

 

AMENDMENT NO. 2 TO TRANSACTION DOCUMENTS

Dated as of February 21, 2007

THIS AMENDMENT NO. 2 TO TRANSACTION DOCUMENTS (this “Amendment”) is entered into
by and among MVL Film Finance LLC (the “Borrower”), MVL Productions LLC
(“MPROD”), Marvel Studios, Inc. (“Marvel Studios”), Marvel Characters, Inc.
(“MCI”), MVL Rights LLC (“MRI”), Ambac Assurance Corporation, in its capacity as
Control Party (as defined in the Credit Agreement referred to below) (“Ambac”)
and HSBC Bank USA, National Association, in its capacity as Collateral Agent (as
defined in the Credit Agreement referred to below) (“Collateral Agent”). All
capitalized terms used herein without definition shall have the meanings
specified in the Credit Agreement referred to below, or, if not defined therein,
in the Master Agreement referred to below.

PRELIMINARY STATEMENTS:

(1)           WHEREAS, reference is made to (i) the Credit and Security
Agreement dated as of August 31, 2005 (the “Credit Agreement”) among the
Borrower, the financial institutions and commercial paper conduits from time to
time party thereto, General Electric Capital Corporation, as Administrative
Agent, and the Collateral Agent, (ii) the Master Development and Distribution
Agreement dated as of August 31, 2005 (the “Master Agreement”) among the
Borrower, MPROD and Marvel Studios, (iii) the Assignment Agreement referred to
therein and dated as of the date thereof, and (iv) Amendment No. 1 to
Transaction Documents dated as of September 29, 2006 (“Amendment No. 1”) by and
between the Borrower, MPROD, Marvel Studios, MCI, MRI, Ambac and the Collateral
Agent; and

(2)           WHEREAS, in connection with the Initial Funding of the first Film
Related Advance for “Iron Man”, the first theatrical motion picture to be
produced under the Transaction Documents, the Borrower, MPROD and Marvel Studios
have asked Ambac and the Collateral Agent to provide an amendment of certain of
the Transaction Documents to:

 

(i)             technically amend the definition of “Reserved Foreign
Distribution Rights” to match recent amendments to the definition of “Reserved
Territories” contained in the Studio Distribution Agreements;

 

(ii)            clarify the definition of “Permitted Liens” to provide that the
Reserved Foreign Distribution Rights may be pledged on a first priority basis to
a Co-Financing Lender who is providing a Co-Financing Loan Agreement with
respect to such Reserved Foreign Distribution Rights;

 

(iii)           clarify Sections 3(f) and 4(a) of the Master Agreement to
provide that proceeds of Reserved Foreign Distribution Rights may be paid into a
Co-Financing Lender’s collection account until such Co-Financing Loan Agreement
is repaid and thereafter paid into the Collection Account;

 



 

--------------------------------------------------------------------------------

 

 

2

 

 

(iv)

amend the definition of “Cumulative Pre-Sales Percentage”;

 

(v)           clarify that MPROD may utilize a special-purpose Canadian
Production Company to perform services on a Picture as a work-made-for-hire for
the Borrower;

 

(vi)          establish a form intercreditor agreement between Ambac, the
Collateral Agent, the Completion Guarantor and the Co-Financing Lender for the
Reserved Foreign Distribution Rights;

 

(vii)         add certain minor characters that are currently either in the
script or are under consideration for use in the script for the “Incredible
Hulk” Motion Picture as Minor Characters under the Assignment Agreement; and

 

Ambac and the Collateral Agent are willing to grant the requests of the
Borrower, MPROD and Marvel Studios and to amend the Transaction Documents on the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned hereby agree as follows:

SECTION 1.    Amendments. The Transaction Documents are hereby amended as
follows:

(a) Each of the following defined terms set forth in Section 1(a) of the Master
Agreement is hereby amended in its entirety to read as follows:

“Production Company” means a wholly-owned, special-purpose subsidiary of MPROD
formed for the purpose of producing no more than one Motion Picture at any time
and: (i) with respect to the primary Production Company on a Motion Picture the
Constitutive Documents of which are substantially in the form of Annex 4 or are
otherwise in form and substance reasonably satisfactory to the Control Party,
and the “Independent Director” (as defined in such Constitutive Documents) which
is a Person reasonably satisfactory to the Control Party; and (ii) with respect
to a Canadian Production Company formed to perform services on such Motion
Picture, the Constitutive Documents of which are substantially in the form of
Annex 4.1 or are otherwise in form and substance reasonably satisfactory to the
Control Party, and the “Independent Director” (as defined in such Constitutive
Documents) which is a Person reasonably satisfactory to the Control Party.”

“Production Services Agreement” means: (i) with respect to the primary
Production Company on a Motion Picture an agreement in substantially the form of
Annex 5 between MVL, the Development Company and a Production Company; and (ii)
with respect to a Canadian Production Company formed to perform services on such
Motion Picture, an agreement in substantially the form of Annex 5.1 between MVL,
the Development Company and such Canadian Production Company.”

 



 

--------------------------------------------------------------------------------

 

 

3

 

“Reserved Foreign Distribution Rights” means: (i) with respect to any Picture in
which Paramount is the Studio Distributor, all Distribution Rights in the
“Reserved Territories” as such term is defined in the Paramount Agreement
(which, for the avoidance of doubt, shall include the October 30, 2006 amendment
to the Paramount Agreement); (ii) with respect to any Picture in which Universal
Pictures is the Studio Distributor, all Distribution Rights in the “Reserved
Territories” as such term is defined in the Universal Hulk Agreement (which, for
the avoidance of doubt, shall include the October 30, 2006 amendment to the
Universal Hulk Agreement); and (iii) with respect to any other Studio
Distributor, all Distribution Rights in the “Reserved Territories” as defined in
a Studio Distribution Agreement between such Studio Distributor and MPROD that
has been approved by the Control Party in accordance with the provisions of the
Transaction Documents.”

(b) The defined term “Permitted Liens” set forth in Section 1(a) of the Master
Agreement is hereby amended to add the following as Clause (h) of that
definition:

“(h) Adverse Claims (including, but not limited to, a first priority security
interest) created under any Co-Financing Loan Agreement provided such Adverse
Claim shall either (i) be subject to an interparty agreement in form and
substance reasonably satisfactory to the Control Party or (ii) be granted in
favor of a Co-Financing Lender in support of its loan with respect to all or a
part of the Reserved Foreign Distribution Rights, and which shall encumber no
assets other than the Reserved Foreign Distribution Rights (and the proceeds
thereof) to which the loan relates and any “Delivery Items” set forth on the
Related Delivery Schedule.”

(c) As of the date hereof, the Collateral Agent and Ambac have entered into that
certain Intercreditor Agreement with Comerica Bank (“Comerica”) and Fireman’s
Fund Insurance Company (“IFG”), acting through its agent International Film
Guarantors, LLC (the “Comerica Intercreditor Agreement”) in connection with
Comerica’s loan with respect to the Reserved Foreign Distribution Rights and
IFG’s Completion Bond for the “Iron Man” Picture. Attached hereto as Exhibit B
is a form of intercreditor agreement between the Collateral Agent, the Control
Party, the Completion Guarantor and the Co-Financing Lender for the Reserved
Foreign Distribution Rights (the “Intercreditor Agreement”) based on the
Comerica Intercreditor Agreement. Ambac and the Collateral Agent agree that in
connection with each Initial Funding that constitutes a Film-Related Advance
such parties will enter into an intercreditor agreement with the Completion
Guarantor and the Co-Financing Lender for the Reserved Foreign Distribution
Rights for such Picture in substantially the same form as the Intercreditor
Agreement.        

(d) Clause (A) in Section 3(f) of the Master Agreement entitled “Collection of
Gross Receipts” is hereby amended in its entirety to read as follows:

“(A) subject only to the limitations set forth in Section 2 of the applicable
Intercreditor Agreement for a Motion Picture (e.g., for the Iron Man Motion
Picture, the Comerica Intercreditor Agreement), instruct all Subdistributors and
other obligors to cause all monies constituting Gross Receipts which are payable
to the Master Distributor

 



 

--------------------------------------------------------------------------------

 

 

4

 

pursuant to the terms of any Distribution Agreement to be remitted by such
Subdistributor or other obligor directly to the Collection Account, and”

(e) The second sentence of Section 4(a) of the Master Agreement entitled
“Recoupment by Studio Distributor and Subdistributors” is hereby amended in its
entirety to read as follows:

“With respect to each Completed Film and subject only to the limitations set
forth in Section 2 of the applicable Intercreditor Agreement for a Motion
Picture (e.g., for the Iron Man Motion Picture, the Comerica Intercreditor
Agreement), the Master Distributor shall use its good faith efforts to cause
each Subdistributor with respect to the Reserved Distribution Rights to remit
Gross Receipts, if any, directly to the Collection Account after Deducting at
Source its permitted deductions as specified in the Distribution Agreement
applicable to such Subdistributor.”

(f) The defined term “Cumulative Pre-Sales Percentage” set forth in Schedule I
of the Credit Agreement is hereby amended in its entirety to read as follows:

“Cumulative Pre-Sales Percentage”: As of any date of determination, a fraction,
expressed as a percentage, (i) having as its numerator the sum of, without
duplication, (a) the aggregate proceeds of all Co-Financing Loan Agreements
received by the Master Distributor or Production Companies (or, with respect to
any Motion Picture for which an Initial Funding has occurred or is being
requested, if any such Co-Financing Loan Agreement, under which no default has
occurred which prevents further draws, has not yet fully funded, the aggregate
available commitments thereunder payable no later than by delivery of the
completed Motion Picture to the applicable Subdistributor), plus (b) the
aggregate proceeds of all other Co-Financing Transactions received by the Master
Distributor or the Production Companies (or to be received upon Delivery),
provided, however, the above clause (i) shall not include any amounts not yet
received under any such Co-Financing Transaction under which a governmental
entity is the counterparty and the related country is not an OECD country, and
(ii) having as its denominator, the aggregate of the Budgets (excluding any
unspent amounts) of all Completed Films and the Budgets (less, if applicable and
as defined below, the Lowest Unspent Contingency Amount) of all Motion Pictures
then in production (including the Motion Picture for which the Initial Funding
is being requested, if applicable). For each Completed Film, the Budget
(excluding any unspent amounts) shall be certified by the Chief Financial
Officer of MPROD within ninety (90) days following completion of post-production
on such Completed Film. As used herein, “Lowest Unspent Contingency Amount”
shall mean an aggregate amount equal to the amount of the contingency reserves
for such Motion Pictures then in production multiplied by the lowest percentage
of unspent contingency for the Completed Films. The Lowest Unspent Contingency
Amount reduction shall only apply if there have been: (i) at least three (3)
Completed Films; and (ii) the unspent amounts on each Completed Film exceeds
fifty (50) percent of the contingency reserve for such Completed Film. For
example, if on a request for the Initial Funding of the fifth Motion Picture
(with a contingency reserve of $12,000,000) the preceding sentence has been met
on the first four Completed Films and the lowest percentage of unspent
contingency on any of those Completed Films was fifty-one percent (51%), then
the

 



 

--------------------------------------------------------------------------------

 

 

5

 

Budget of the fifth Motion Picture for purposes of calculating the Cumulative
Pre-Sales Percentage will be reduced by an amount equal to $12,000,000
multiplied by 51% or $6,120,000. For the avoidance of doubt and notwithstanding
any provision of the Transaction Documents to the contrary, the numerator
described in (i) above shall include 100% of any minimum guaranties or other
amounts payable by third parties in connection with the license of the Reserved
Foreign Distribution Rights which amounts shall not be reduced by any financing
or interest costs associated with Co-Financing Loan Agreements entered into in
connection with such sale.”

(g) Schedule 1.17 to the Assignment Agreement is hereby amended to include the
characters set forth in Exhibit C to this Amendment.

SECTION 3.     Representations and Warranties of the Borrower, MPROD, Marvel
Studios, MCI and MRI.

3.1 The Borrower, MPROD, Marvel Studios, MCI and MRI each hereby represents and
warrants to Ambac, the Collateral Agent and the Lenders as follows:

(a)           It is a corporation or limited liability company, as applicable,
duly organized, validly existing and in good standing under the laws of the
State of Delaware.

(b)           The execution, delivery and performance by it of this Amendment
and each other Transaction Document to which it is a party (as modified hereby),
and the other transactions contemplated hereby and thereby, are within its
limited liability company or corporate powers, have been duly authorized by all
necessary limited liability company or corporate action, and do not
(i) contravene, or constitute a default under, its constitutive documents,
(ii) violate any Law or applicable writ, judgment, injunction, decree,
determination or award except where such violations, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(iii) conflict with or result in the breach of, or constitute a default under,
any contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on it or any of its properties, in each case which breach or
default has not been permanently waived in accordance therewith or (iv) result
in or require the creation or imposition of any Adverse Claim upon or with
respect to any of its properties, other than Permitted Liens.

(c)           No consent of any other Person and no authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party that has not been obtained is required
for the due execution, delivery or performance by it of this Amendment or any
other Transaction Document to which it is or is to be a party (as modified
hereby).

(d)           This Amendment has been, and each other Transaction Document (as
modified hereby) to which it is a party has been, duly executed and delivered by
it and is its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such document, except as may be limited by
applicable bankruptcy, insolvency,

 



 

--------------------------------------------------------------------------------

 

 

6

 

reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

3.2 In addition, the Borrower, MPROD and Marvel Studios, each hereby represents
and warrants to Ambac, the Collateral Agent and the Lenders as follows:

No Event of Default, Potential Event of Default, MSI Default Event, MEI Event of
Default or Acceleration Event has occurred and is continuing or would result
from the execution, delivery and performance by it of this Amendment and the
transactions contemplated hereby.

 

SECTION 4.

Reference to and Effect on the Transaction Documents, Etc.

(a)           This Amendment shall pertain only to the matters expressly
referred to above and is effective only for the limited purposes set forth
above, and shall not be deemed to authorize any other action or non-compliance
on the Borrower’s, MPROD’s or Marvel Studio’s part which requires the consent of
Ambac, the Collateral Agent or any Lender under any Transaction Document.

(b)           On and after the effectiveness of this Amendment, each reference
in any Transaction Document to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to such Transaction Document, and each reference in
each of the other Transaction Documents to such Transaction Document,
“thereunder”, “thereof” or words of like import referring to such Transaction
Document, shall mean and be a reference to such Transaction Document as amended
by this Amendment.

(c)           The Transaction Documents, as specifically modified by this
Amendment and Amendment No. 1, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. This Amendment
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, there being no other agreements or understandings, oral,
written or otherwise, respecting such subject matter, any such agreement or
understanding being superseded hereby.

(d)         Ambac, as the Control Party, hereby authorizes and instructs the
Collateral Agent to execute and deliver this Amendment and all other documents
related hereto or as may be necessary or appropriate to effectuate the
transactions contemplated by this Amendment, including any and all security
agreement supplements and filings under the UCC or other applicable filings.

SECTION 5.  Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by any combination of the parties hereto in separate
counterparts, each of which counterparts shall be an original and all of which
taken together shall constitute one and the same Amendment. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 6.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

 



 

--------------------------------------------------------------------------------

 

                              IN WITNESS WHEREOF, the undersigned have caused
this Amendment to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

AMBAC ASSURANCE CORPORATION

 

 

By : /s/ Kevin P. Graham

Name: Kevin P. Graham

Title: Vice President

 

 



 

--------------------------------------------------------------------------------

 

8

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Collateral Agent

 

By: /s/ Andres E. Serrano 

Name: Andres E. Serrano

Title: Vice President

 

 

 



 

--------------------------------------------------------------------------------

 

 

MVL FILM FINANCE LLC

 

By: /s/ John Turitzin

Name: John Turitzin

 

Title:

Executive Vice President

 

 

MVL PRODUCTIONS LLC

 

By: /s/ John Turitzin

Name: John Turitzin

 

Title:

Executive Vice President

 

 

MARVEL STUDIOS, INC.

 

By: /s/ John Turitzin

Name: John Turitzin

 

Title:

Executive Vice President

 

 

MARVEL CHARACTERS, INC.

 

By: /s/ John Turitzin

Name: John Turitzin

 

Title:

Executive Vice President

 

 

MARVEL RIGHTS LLC

 

By: /s/ John Turitzin

Name: John Turitzin

Title: Executive Vice President

 

 



 

 